ORDER

PER CURIAM.
Appellant Pamela Sue Vester-Bates (“Vester-Bates”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) after the Commission found that Vester-Bates was partially disabled while working for her employer, Respondent Ponderosa Steak House, and awarded her, inter alia, temporary total disability benefits of $79.67/ week.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).